Citation Nr: 0943175	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-00 712	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
lymphocytic leukemia, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from December 1966 to 
January 1970.

In March 2009, the Board of Veterans' Appeals (Board) denied 
service connection for multiple disabilities and remanded the 
issue currently on appeal to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas for 
additional development.

The Veteran testified during a September 2006 Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board, and a copy of the transcript is of record. 


FINDINGS OF FACT

1.  The original claim of service connection for chronic 
lymphocytic leukemia was denied by the RO in an unappealed 
rating decision in February 1995.   

2.  The evidence received subsequent to the February 1995 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied reopening 
of service connection for chronic lymphocytic leukemia became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for chronic lymphocytic 
leukemia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2006).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.  

In April and July 2009, the RO sent the Veteran a letter in 
which he was informed of the requirements needed to establish 
service connection for chronic lymphocytic leukemia based on 
new and material evidence.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a veteran of the 
evidence and information that is necessary to reopen the 
claim and VA must notify a veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court also held 
that VA's obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, VA to examine the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In this case, the VCAA notification letters provided to the 
Veteran in April and July 2009 comply with the holding in 
Kent.  In essence, these letters informed the Veteran that 
the claim was originally denied because the evidence did not 
show that he had served in Vietnam and because chronic 
lymphocytic leukemia had not been added to the list of 
disabilities linked to exposure to herbicides.  

The Board notes that the Veteran was informed in a March 2006 
letter that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide a medical examination unless it is first determined 
that a claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  In this case, the Board concludes that all available 
evidence that is pertinent to the claim decided herein has 
been obtained.  Pertinent evidence associated with the claims 
file consists of the Veteran's service treatment records 
(STRs), VA treatment records and various written statements 
provided by the Veteran.  There is no indication of any 
additional evidence that has not been obtained.  Therefore, 
the duty to assist has been satisfied.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his travel board hearing in September 2006.  The Board finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2009).  



Laws and Regulations on Reopening Service Connection

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

Because the Veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  "New" evidence means existing 
evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis of Reopening 

Evidence On File Prior To February 1995

The issue of service connection for chronic lymphocytic 
leukemia was originally denied by the RO in an unappealed 
rating decision in February 1995 because the evidence did not 
show that he had served in Vietnam and because chronic 
lymphocytic leukemia had not been added to the list of 
disabilities linked to exposure to herbicides.  

The pertinent evidence on file at the time of the February 
1995 rating decision consisted of the Veteran's service 
treatment records, service personnel records, and VA and 
private treatment records dated from December 1989 to May 
1992.

The Veteran's service treatment records do not contain any 
complaints or findings indicative of chronic lymphocytic 
leukemia, including on discharge examination in January 
1970.  

Postservice medical records on file in February 1995 
reveal that the Veteran had a one and a half year history 
of a lump in his neck, initially diagnosed in December 
1989 as a malignant lymphoma; the diagnosis was changed in 
January 1990 to chronic lymphocytic leukemia.

The Veteran's service personnel file confirms that he had 
service aboard several naval vessels, including the U.S.S. 
Newport News, a destroyer.  Personnel records further show 
that he was eligible for receipt of the Vietnam Service 
Medal based on his participation in various operational 
campaigns.  He was also deemed eligible for receipt of the 
Combat Action Ribbon based on having participated in 
surface combat action while coming under enemy shore 
battery fire aboard the U.S.S. Newport News from December 
18 to 19th, 1968.  There is also a record the Veteran has 
provided of the Navy Unit Commendation Ribbon having been 
awarded to personnel serving aboard the U.S.S. Newport 
News from October 2, 1967 to April 26, 1968 involving 
artillery operations against enemy forces located along 
the coastline.


Evidence Received Since February 1995

The pertinent evidence received since the final February 1995 
rating decision consists of private treatment records dated 
from August 1995 to May 2003, VA treatment records for May 
2003, information on the U.S.S. St. Paul and U.S.S. Newport 
News, a transcript of the Veteran's September 2006 hearing 
testimony, and statements by and on behalf of the Veteran.

Pertinent VA law and regulations provide that a veteran 
who served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  
Furthermore, those diseases that are listed at 38 C.F.R. § 
3.309(e), which now include chronic lymphocytic leukemia, 
shall be presumptively service connected if there are 
circumstances establishing herbicide agent exposure during 
active military service, even though there is no record of 
such disease during service.  Generally, the regulation 
applies where an enumerated disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
with the exception that peripheral neuropathy must 
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  The provisions for presumptive service 
connection nonetheless do not preclude a claimant from 
establishing service connection with proof of actual 
direct causation, on the basis that his exposure to Agent 
Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

As indicated, under VA law a veteran who served in the 
Republic of Vietnam during the Vietnam era will be 
presumed to have had herbicide exposure, absent probative 
evidence to the contrary.  The applicable regulation 
further defines service in the Republic of Vietnam as 
including service in the waters offshore and in other 
locations, provided that the conditions of service 
involved duty or visitation in Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).

The Veteran testified that the U.S.S. Newport News 
traveled parallel to the Vietnam coast line on several 
occasions, on one instance estimated to within a half- or 
quarter-mile distance.  There is no indication from the 
evidence or otherwise, however, that he ever set foot on 
land within the Republic of Vietnam.  The personnel file 
information also does not show that the ship on which he 
was stationed ever traveled on inland waterways, rather 
than only along the coastline.

The regulatory presumption for established Agent Orange 
exposure requires evidence of such temporary duty on land 
where involving service in the offshore waters of Vietnam.  
The decision of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) is consistent with this 
provision, and further holds that receipt of the Vietnam 
Service Medal is not conclusive evidence of Vietnam 
service for application of presumptive service connection.

The Veteran has also provided an unofficial unit history 
report from a computer database which states that the 
U.S.S. Newport had on one occasion arrived in Da Nang, 
South Vietnam on October 9, 1967.  Provided the accuracy 
of this information is fully verified, there is no 
specific indication that any of the individuals stationed 
on the vessel disembarked.  In addition, the Veteran's 
personnel records confirm his service aboard the U.S.S. 
Newport News is at its earliest in mid- November 1967.

Based on the above, the preliminary conditions for finding 
presumed Agent Orange exposure are not met, since it is 
not shown that the Veteran had actual duty or visitation 
in the Republic of Vietnam.  Consequently, despite the 
addition of chronic lymphocytic leukemia after February 
1995 to the list of disabilities recognized under 38 
C.F.R. § 3.309(e), the Veteran may not obtain de novo 
review, based on this liberalizing legislation, upon 
whether service connection is warranted on the basis of 
herbicide exposure, without having to initially provide 
new and material evidence.  See Spencer v. Brown, 17 F.3d 
368 (Fed. Cir. 1994); Jensen v. Brown, 19 F.3d 1413, 1415 
(Fed. Cir. 1994).

Under applicable legal provisions the claimed exposure to 
herbicides cannot be presumed to have taken place.  It 
follows that while chronic lymphocytic leukemia is 
recognized under 38 C.F.R. § 3.309(e) as a disorder for 
which presumptive service connection is available, absent 
deemed Agent Orange exposure, this theory does not provide 
a basis for recovery.  Rather, there must exist some other 
plausible medical evidence linking chronic lymphocytic 
leukemia to service.  Since the earliest evidence of 
chronic lymphocytic leukemia of record is the one and a 
half year history of a neck nodule noted in January 1990, 
and there was no onset of any symptoms of this disorder 
during service, a causal connection between chronic 
lymphocytic leukemia and service on any basis other than 
herbicide exposure is not demonstrated.

While it is true that evidence proffered to reopen a claim is 
generally presumed credible for the purposes of reopening of 
a claim, the evidence must come from a competent source.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Questions as to the 
causes of a disease, including chronic lymphocytic leukemia, 
require competent medical evidence. 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Further, the 
courts have repeatedly held that a medically untrained 
layperson, such as the Veteran, is not qualified to render 
medical opinions regarding the etiology of a disorder, and 
his opinion is entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Cox v. 
Brown, 5 Vet. app. 93, 95 (1993); Moray v. Brown, 5 Vet. App. 
211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Thus, the additional evidence received since the February 
1995 rating decision, while new, does not relate to the 
unestablished fact necessary to substantiate the claim by 
showing that the Veteran served in Vietnam or that he has 
chronic lymphocytic leukemia due to service, so the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (observing that evidence of the claimant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

Accordingly, the Board finds that the claim for service 
connection for chronic lymphocytic leukemia is not reopened.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for chronic lymphocytic leukemia has 
not been submitted, the appeal is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


